Citation Nr: 0832355	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for muscle spasm at C5-C6 
broad base posterior disc, herniated disc (cervical spine 
disorder).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982, plus various periods of active duty for 
training (ACDUTRA).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  A cervical spine disorder was not present in the 
veteran's period of service from October 1979 to October 1982 
or for many years after service and the currently diagnosed 
disorder is not shown to be related to service or an event of 
service origin.

2.  The medical evidence shows that the veteran's cervical 
spine disorder pre-existed the period of ACDUTRA encompassing 
June 2002 and was not aggravated beyond the natural 
progression of the disease during this period.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his cervical spine disorder is 
related to his original period of service or to a later 
period of ACDUTRA.



Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  Service 
medical records from the veteran's ACDUTRA periods and period 
of active service have been obtained.  The veteran was 
afforded a VA medical examination in August 2005.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The veteran's entrance examination in August 1979 shows a 
normal spine.  Service medical records from the veteran's 
period of active service in October 1979 to October 1982 
contain one reference in 1982 to a painful back, body, neck, 
and head.  The veteran did not seek further medical treatment 
for any neck problems during the remainder of his active 
service.

The veteran was injured in June 2002 during ACDUTRA when he 
slipped and fell backwards onto his head and back on the 
stairs.  He does not contend any other neck injury during 
ACDUTRA.  The veteran reported continuing neck pain in 
October 2002.  He was treated again for his neck in November 
2002 and June 2003, and in May 2004 the veteran requested a 
Line of Duty report so he could seek treatment for the neck 
and back pain he had been experiencing since the June 
2002 incident.  The veteran was seen for neck problems while 
on ACDUTRA in June 2005, November 2005, January 2006, and 
July 2006.

Significantly, however, serious cervical problems were noted 
prior to the June 2002 injury in private and VA medical 
records.  The earliest evidence of a cervical spine disorder 
is dated October 1999; an April 2001 VA examination reported 
the results of an October 1999 MRI, which showed herniation 
at C5-C6 and suggested muscle spasms.  It also reported on an 
October 2000 MRI, which showed degenerative changes, mild 
compression, and disc herniation.  Private and VA treatment 
continued both before and after the June 2002 injury.  For 
example, the veteran was seen for his neck in January 2000, 
April 2000, September 2000, May 2000, March 2001, May 2001, 
and October 2001.  A September 2002 MRI showed mild 
degenerative changes of the lumbar spine.  The veteran was 
also seen almost monthly during the first half of 2005.

The Board will first address the veteran's claim that his 
current cervical spine disorder is related to his 1979 to 
1982 period of active duty.  As for the clinically diagnosed 
cervical spine disorder, to the extent that the veteran is 
shown to have any such disorder, such evidence is reflective 
of only of one factor in a successful claim of service 
connection.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) (observing that 
evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  There must be a 
nexus to active service.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with a cervical 
spine disorder during active service from 1979 to 1982.  At 
most, he complained about his neck hurting on one occasion 
along with several other complaints of his body aching and 
flu-like symptoms.  As the veteran did not complain about his 
neck again until 1999, the Board concludes that any neck 
problems he had in service were not chronic.  There is no 
evidence of record that the veteran was treated for a 
cervical spine disorder within twelve months of his 
separation from service.  There is no evidence of record to 
suggest that a cervical spine disorder existed until 1999, 
when an MRI first noted cervical spine issues.
 
The absence of any diagnosis or chronic symptoms of the 
claimed cervical spine disorder in the service and post-
service medical records between 1982 and 1999 constitutes 
negative evidence tending to disprove the assertion that the 
veteran had a cervical spine disorder during his active 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

The only evidence supporting the veteran's claims that a 
cervical spine disorder is related to service are the 
veteran's own statements.  The Board notes that the 
statements of the veteran and his representative to the 
effect that his cervical spine disorder is causally connected 
to his active service are not probative as there is no 
evidence in the record that he has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Further, nowhere in the evidence of 
record is there found any clinical notation suggesting that 
the veteran's current cervical spine disorder is in any way 
linked to any incident of his active service.  There is no 
competent medical opinion of record that provides an 
etiologic link, whether by causation or by aggravation, 
between the veteran's current cervical spine disorder and his 
active service.  As such, service connection based on the 
veteran's period of active service from 1979 to 1982 is not 
merited. 

The Board will next consider whether the veteran is entitled 
to service connection based on the June 2002 injury while on 
ACDUTRA.  Active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 
2002); 38 C.F.R. § 3.6(a) (2007).  ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c)(1) (2007).

Service connection may potentially be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  The evidentiary presumptions of soundness at 
entrance and aggravation in service where the underlying 
disability underwent an increase in severity do not extend to 
those who claim service connection based on a period of 
ACDUTRA or INACDUTRA, as is the claim in this appeal.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); McManaway 
v. West, 13 Vet. App. 60, 67.

As there is no presumption of soundness applicable to periods 
of ACDUTRA and as the veteran's private, VA, and service 
medical records show that the neck disorder pre-existed the 
period of ACDUTRA in which the veteran fell and injured his 
back, the Board will address the veteran's claims related to 
the June 2002 injury as a claim for service connection based 
on aggravation.

The only medical evidence in the claims file relating to 
whether the veteran's cervical spine disorder was aggravated 
in service is unfavorable to the veteran's claim.  The 
veteran attended a VA examination in August 2005 which is 
unfavorable to his claim that the pre-existing neck disorder 
was aggravated during ACDUTRA.  The veteran reported no prior 
pain or injuries involving his neck prior to the June 2002 
incident, despite the medical evidence showing he did have 
problems with his cervical spine.  The examiner noted that he 
reported that same symptomatology as in treatment records and 
physical examinations given prior to the June 2002 incident.  
Some of the symptoms the veteran reported were even worse.  
As the veteran did not complain of pain and no functional 
limitation was noted, and based on a review of clinical 
evaluations done after service, the examiner found that the 
veteran's cervical spine disorder was not aggravated beyond 
the natural progression of the disease during ACDUTRA.  
Rather, the June 2002 incident caused an acute and transitory 
exacerbation of the pre-existing disorder.  Based on this 
examination, the Board finds that the cervical spine disorder 
was not aggravated during ACDUTRA.

The only evidence supporting the veteran's claims that a 
cervical spine disorder is related to this period of ACDUTRA 
are the veteran's own statements.  The Board notes that the 
statements of the veteran and his representative to the 
effect that his cervical spine disorder was aggravated by 
ACDUTRA are not probative as there is no evidence in the 
record that he has any medical knowledge or expertise to 
render such an opinion.  Espiritu, supra.  Further, nowhere 
in the evidence of record is there found any clinical 
notation suggesting that the veteran's current cervical spine 
disorder is in any way linked to any incident of ACDUTRA.  
There is no competent medical opinion of record that provides 
an etiologic link, whether by causation or by aggravation, 
between the veteran's current cervical spine disorder and his 
ACDUTRA service.  As such, service connection based on the 
period of ACDUTRA encompassing June 2002 is not warranted.

The preponderance of the evidence is against the veteran's 
claim for service connection.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.


ORDER

Service connection for muscle spasm at C5-C6 broad base 
posterior disc, herniated disc is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


